Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2018/0302555 (Chew).
Regarding claim 1, Chew discloses a thermal imaging apparatus for measuring a temperature of a target in a monitored area (see paragraph [0016] discloses detecting the temperature of an object), comprising: 
5a thermal imager configured to capture a thermal image of the monitored area (Figure 1, element 130); 
an optical image capturing device configured to capture optical images of the monitored area (elements 110 and 120); and 
a computing processing device (element 140) connected to the thermal imager and the optical image capturing device (element 140 is connected to elements 130 and 110/120), and configured to perform steps comprising: 
10determining one of the optical images as a determined optical image synchronizing with the thermal image according to positions of blocks corresponding to the target in the thermal image and the optical images (see paragraph [0023] discloses that the image recognition unit records the location of the object in the visible image and uses this to identify the areas of the thermal images to adjust the temperature of the object); 
performing calculation according to the thermal image and the determined optical image to obtain a measured distance between the target and the thermal imaging 15apparatus (see paragraph [0019] discloses determining the distance between the target and the installation surface or the imaging apparatus, see also paragraph [0023]); and 
performing calibration according to the measured distance and the thermal image to obtain a calibrated temperature value of the target (see paragraph [0024] discloses adjusting or calibrating the temperature of the object based on the distance and the thermal image).  
Regarding claim 2, Chew discloses the thermal imaging apparatus according to claim 1, wherein a sensor of the thermal imager and a lens of the optical image capturing device are horizontally aligned (see figure 1, the thermal imager, element 130 and the optical image capturing device elements 110/120 are horizontally aligned).  
Regarding claim 3, 20 CjHCri Chew discloses the thermal imaging apparatus according to claim 1, wherein a sensor of the thermal imager and a lens of the optical image capturing device are vertically aligned (See figure 2, the thermal imager element 130 and then optical image capturing device, elements 110/120 are vertically aligned).  
Regarding claim 4, Chew discloses the thermal imaging apparatus according to claim 1, wherein determining one of the optical images as the determined optical image synchronizing with the thermal image according to the positions of the blocks corresponding to the target in the thermal image and 25the optical images that the computing processing device is configured to perform comprises: 
calculating a plurality of distances between each of coordinates of the blocks corresponding to the target in the optical images and a coordinate of the block corresponding to the target in the thermal image, (see paragraph [0019] which discloses measuring distances between each pixel point in the image the target) and determining one of the optical images which has a shortest distance 15as the determined optical image synchronizing with the thermal image, wherein each of the distances is calculated along an x-axis direction or a y-axis direction (discloses determining the distance to the object which inherently is the shortest distance or length to the object, see table 1 and is calculated based on the position).  
Regarding claim 5, Chew discloses the thermal imaging apparatus according to claim 1, wherein the target is one living body (see figure 10, an paragraph [0036] discloses that the object maybe a human which is a living body), and determining one of the optical images as the determined optical image 5synchronizing with the thermal image according to the positions of the blocks corresponding to the living body in the thermal image and the optical images (see above rejection of claim 1) that the computing processing device is configured to perform comprises: 
obtaining a first coordinate corresponding to a head of the living body in the thermal image (see paragraph [0026] discloses determining the range occupied by the human face and the pixel values, which is the coordinates), obtaining a plurality of second coordinates corresponding to the head of the living body in the optical images (see paragraph [0026] discloses determining the range occupied by the human face and the pixel values, which is the coordinates), calculating a plurality of 10deviations of each of the second coordinates in the optical images from the first coordinate, and determining one of the optical images which has a smallest deviation as the determined optical image synchronizing with the thermal image, wherein each of the deviations is calculated along an x-axis direction or a y-axis direction (see paragraphs [0028]-[0031] which corresponds the distance D and the temperature or heat loos for each of the pixels and thus synchronizes the images).  
Regarding claim 8, Chew discloses 10the thermal imaging apparatus according to claim 1, wherein the thermal image has a sensed temperature value corresponding to the target (see paragraph [0018] discloses a thermal camera converts the thermal radiation to a first temperature value of the target), and performing the calibration according to the measured distance and the thermal image to obtain the calibrated temperature value of the target that the computing processing device is configured to perform comprises: 
performing the calibration on the sensed temperature value according to a 15distance temperature calibration table and the measured distance to obtain the calibrated temperature value of the target (see paragraph [0029]).  
Regarding claim 9, Chew discloses a temperature calibration method of a thermal imaging apparatus (Figure 1), applicable for the thermal imaging apparatus for obtaining a temperature of one target in a monitored area (Figure 1 obtains the temperature of an object using a thermal imager, element 130), the temperature calibration method comprising: 
20obtaining a thermal image in the monitored area (Figure 1, element 130); 
obtaining optical images in the monitored area(elements 110 and 120); 
determining one of the optical images as a determined optical image synchronizing with the thermal image according to positions of blocks corresponding to the target in the thermal image and the optical images (see paragraph [0023] discloses that the image recognition unit records the location of the object in the visible image and uses this to identify the areas of the thermal images to adjust the temperature of the object); 
25performing calculation according to the thermal image and the determined optical image to obtain a measured distance between the target and the thermal imaging apparatus (see paragraph [0019] discloses determining the distance between the target and the installation surface or the imaging apparatus, see also paragraph [0023]); and 
performing calibration according to the measured distance and the thermal image to obtain a calibrated temperature value of the target  (see paragraph [0024] discloses adjusting or calibrating the temperature of the object based on the distance and the thermal image).    
Regarding claim 10, Chew discloses the temperature calibration method according to claim 9, wherein a sensor of the thermal imager and a lens of an optical image capturing device are aligned horizontally (see figure 1, the thermal imager, element 130 and the optical image capturing device elements 110/120 are horizontally aligned).    
Regarding claim 11, Chew discloses the temperature calibration method according to claim 9, wherein a sensor of the thermal imager and a lens of an optical image capturing device configured to capture the 5optical images are aligned vertically (See figure 2, the thermal imager element 130 and then optical image capturing device, elements 110/120 are vertically aligned).    
Regarding claim 12, Chew discloses the temperature calibration method according to claim 9, wherein determining one of the optical images as the determined optical image synchronizing with the thermal image according to the positions of the blocks corresponding to the target in the thermal image and the optical images comprises: 10
calculating a plurality of distances between each of the coordinates of the blocks corresponding to the target in the optical images and a coordinate of the block corresponding to the target in the thermal image (see paragraph [0019] which discloses measuring distances between each pixel point in the image the target); and determining one of the optical images which has a shortest distance as the determined optical image synchronizing with the thermal image, wherein each of the distances is 15calculated along an x-axis direction or a y-axis direction (discloses determining the distance to the object which inherently is the shortest distance or length to the object, see table 1 and is calculated based on the position).    
Regarding claim 13, Chew discloses the temperature calibration method according to claim 9, wherein the target is one living body (see figure 10, an paragraph [0036] discloses that the object maybe a human which is a living body), and determining one of the optical images as the determined optical image synchronizing with the thermal image according to the positions of the blocks corresponding to the living body in the thermal image and the optical images  (see above rejection of claim 9) comprises: 20obtaining a first coordinate corresponding to a head of the living body in the thermal image (see paragraph [0026] discloses determining the range occupied by the human face and the pixel values, which is the coordinates); obtaining a plurality of second coordinates corresponding to the head of the living body in the optical images (see paragraph [0026] discloses determining the range occupied by the human face and the pixel values, which is the coordinates); calculating a plurality of deviations of the second coordinates in the optical images from 25the first coordinate; and determining one of the optical images which has a smallest deviation as the determined optical image synchronizing with the thermal image; wherein each of the deviations is calculated along an x-axis direction or a y-axis direction (see paragraphs [0028]-[0031] which corresponds the distance D and the temperature or heat loos for each of the pixels and thus synchronizes the images).    
Regarding claim 16, Chew discloses t25the temperature calibration method according to claim 9, wherein the thermal image has a sensed temperature value corresponding to the target (see paragraph [0018] discloses a thermal camera converts the thermal radiation to a first temperature value of the target), and performing the 19calibration according to the measured distance and the thermal image to obtain the calibrated temperature value of the target comprises: 
performing the calibration on the sensed temperature value according to a distance temperature calibration table and the measured distance to obtain the calibrated temperature 5value of the target (see paragraph [0029]).  

Allowable Subject Matter
Claims 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 7, none of the prior art of record specifies or makes obvious a thermal imaging apparatus, wherein performing the 15calculation according to the thermal image and the determined optical image to obtain the measured distance between the target and the thermal imaging apparatus that the computing processing device is configured to perform comprises: performing calculation according to a formula to obtain the measured distance, wherein the formula is: 
    PNG
    media_image1.png
    90
    744
    media_image1.png
    Greyscale
imaging position of the target in the thermal image, xRGB represents an x coordinate of an imaging position of the target in the determined optical image, fT represents a focal length of the thermal imager, fRGB represents a focal length of the optical image capturing device, and B represents a distance between the thermal imager and the optical image capturing 25device in combination.  
Chew discloses a conventional temperature calculation based on distance (see paragraph [0020]) but does not disclose performing the 15calculation according to the thermal image and the determined optical image to obtain the measured distance between the target and the thermal imaging apparatus that the computing processing device is configured to perform comprises: performing calculation according to a formula to obtain the measured distance, in combination with the other claimed elements.
Regarding claims 14 and 15, none of the prior art of record specifies or makes obvious a temperature calibration method, wherein performing the calculation according to the thermal image and the determined optical image to obtain the measured distance between the target and the thermal imaging apparatus comprises: performing calculation according to a formula to obtain the measured distance, wherein 5the formula is: 
    PNG
    media_image2.png
    80
    188
    media_image2.png
    Greyscale
 wherein Z represents the measured distance, xT represents a x coordinate of an imaging position of the target in the thermal image, xRGB represents an x coordinate of an imaging position of the target in the determined optical image, fT represents a focal length 10of the thermal imager, fRGB represents a focal length of the optical image capturing device, and B represents a distance between the thermal imager and the optical image capturing device, in combination with the other claimed steps. 
Chew discloses a conventional temperature calculation method based on distance (see paragraph [0020]) but does not disclose performing the 15calculation according to the thermal image and the determined optical image to obtain the measured distance between the target and the thermal imaging apparatus that the computing processing device is configured to perform comprises: performing calculation according to a formula to obtain the measured distance, in combination with the other claimed steps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR2022003618 discloses measuring temperature, measuring distance to the object and correcting the temperature based on the distance.
US2016/0295208: thermal imaging using non-thermal images then aligning images. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896